Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is entered into as of
October 30, 2015 (the “Effective Date”) by and between Edge Therapeutics, Inc.,
a Delaware corporation (the “Company”), and W. Bradford Middlekauff
(“Executive”).

 

W I T N E S S E T H :

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

 

Section 1.           Definitions.

 

(a)           “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the Date of Termination, (ii) any unpaid or unreimbursed business
expenses incurred in accordance with Section 6 hereof, (iii) any accrued but
unused vacation time through the Date of Termination, (iv) any earned but unpaid
annual bonus with respect to the year immediately preceding the year in which
the Date of Termination occurs and (v) all vested benefits (including, if
applicable, equity awards) in accordance with the terms of the governing
documents.

 

(b)           “Base Salary” shall mean the salary provided for in Section 4(a)
hereof, as adjusted from time to time.

 

(c)           “Board” shall mean the Board of Directors of the Company.

 

(d)           “Confidentiality Agreement” or “Confidentiality and Invention
Assignment Agreement” shall mean the Company’s standard Executive
Confidentiality and Invention Assignment Agreement, attached hereto as Exhibit
A, to be executed by Executive as a condition to employment.

 

(e)           “Cause” shall mean (i) Executive’s failure, neglect, or refusal to
perform in any material respect Executive’s duties and responsibilities under
this Agreement (in each case, except where due to a Disability, sickness or
illness); (ii) any act of Executive that has, or could reasonably be expected to
have, the effect of injuring the business of the Company or its subsidiaries in
any material respect; (iii) Executive’s conviction of, or plea of guilty or no
contest to: (x) a felony or (y) any other criminal charge that has, or could be
reasonably expected to have, an adverse impact on the performance of Executive’s
duties to the Company or otherwise result in material injury to the reputation
or business of the Company or any of its subsidiaries; (iv) Executive’s
commission of an act of fraud or embezzlement against the Company or any of its
Subsidiaries; (v) any material violation by Executive of the policies of the
Company, including but not limited to those relating to sexual harassment or
business conduct, and those otherwise set forth in the manuals or statements of
policy of the Company, as may be amended from time to time; (vi) Executive’s
material violation of federal or state securities laws; or (vii) Executive’s
material breach of this Agreement or material breach of the Confidentiality and
Invention Assignment Agreement.



 



(f)           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

 

(g)           “Date of Termination” shall mean the date on which Executive’s
employment terminates.

 

(h)           “Disability” shall mean any physical or mental disability or
infirmity of Executive that prevents Executive from performing his duties with
or without a reasonable accommodation for a period of (i) ninety (90)
consecutive days or (ii) one hundred twenty (120) non-consecutive days during
any twelve (12) month period. Any question as to the existence, extent, or
potentiality of Executive’s Disability upon which Executive and the Company
cannot agree shall be determined by a qualified, independent physician selected
by the Company and approved by Executive (which approval shall not be
unreasonably withheld). The determination of any such physician shall be final
and conclusive for all purposes of this Agreement. Executive understands that he
is a “key employee” in connection with any leave qualifying for coverage under
the Family and Medical Leave Act (“FMLA”).

 

(i)            “Good Reason” shall mean, without Executive’s written consent,
(i) a material diminution in Executive’s title, duties, or responsibilities as
set forth in Section 3 hereof; (ii) a material reduction in Base Salary as set
forth in Section 4(a) hereof (other than pursuant to a reduction applicable to
all similarly situated executives); (iii) any material breach of this Agreement
by the Company (other than a provision that is covered by clause (i) or (ii)) or
(iv) the Company’s requiring Executive to be primarily based at any office or
location outside of a twenty-five (25) mile radius of its location as of the
Effective Date (provided that such relocation materially increases Executive’s
commute), except for travel reasonably required in the performance of
Executive’s responsibilities. Notwithstanding the foregoing, in the event that
the Company reasonably believes that Executive may have engaged in conduct that
could constitute Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Executive’s duties or employment, and in no event shall any
such suspension constitute an event pursuant to which Executive may terminate
employment with Good Reason or otherwise constitute a breach of this Agreement
by the Company; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.

 

(j)           “Release of Claims” shall mean a separation agreement in a form
acceptable to the Company under which Executive releases the Company and certain
other persons and entities from any and all claims and causes of action and the
execution of which is a condition precedent to Executive’s eligibility for the
payments and benefits described in Sections 7(d), 7(e) and 10.

 

(k)           “Severance Benefits” shall mean continued payment of Base Salary
during the Severance Term, in accordance with the Company’s regular payroll
practices.

 

(l)           “Severance Term” shall mean the twelve (12) month period, which
commences on the first pay day that is at least thirty-five (35) days after the
Date of Termination following termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason.

 



2

 

Section 2.           Acceptance and Term.

 

The Company agrees to employ Executive on an at-will basis, and Executive agrees
to accept such employment and serve the Company, in accordance with the terms
and conditions set forth herein. The term of employment (referred to herein as
the “Term”) shall commence on the Effective Date and shall continue until
terminated by either party at any time, subject to the provisions herein.

 

Section 3.           Position, Duties, and Responsibilities; Place of
Performance.

 

(a)           Position, Duties and Responsibilities. During the Term, Executive
shall be engaged to serve as the Senior Vice President, General Counsel and
Secretary of the Company (together with such other position or positions
consistent with Executive’s title or as the Company shall specify from time to
time) and shall have such duties and responsibilities commensurate therewith,
including being the senior executive responsible for oversight and management of
all legal matters of the Company and serving as corporate secretary of the
Company, and such other duties as may be assigned and/or prescribed from time to
time by Executive’s supervisor and/or the Board. The Executive shall report to
the President and Chief Executive Officer of the Company. Executive will perform
business and professional services consistent with his job title and position
within the Company and as reasonably assigned to Executive by the Company’s
President and Chief Executive Officer.

 

(b)           Performance. Executive shall devote his full business time,
attention, skill, and best efforts to the performance of his duties under this
Agreement and shall not engage in any other business or occupation during the
Term, including, without limitation, any activity that (x) conflicts with the
interests of the Company, (y) interferes with the proper and efficient
performance of Executive’s duties for the Company, or (z) interferes with
Executive’s exercise of judgment in the Company’s best interests.
Notwithstanding the foregoing, nothing herein shall preclude Executive from (i)
serving, with the prior written consent of the Board, as a member of the boards
of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
Executive’s personal investments and affairs; provided, however, that the
activities set out in clauses (i), (ii), and (iii) shall be limited by Executive
so as not to interfere, individually or in the aggregate, with the performance
of Executive’s duties and responsibilities hereunder. Executive represents that,
attached hereto as Exhibit B, is a comprehensive list of all outside
professional activities with which he is currently involved or reasonably
expects to become involved. Company hereby acknowledges that Executive’s
participation in the foregoing activities at the participation levels as of the
Effective Date is permitted under this paragraph, provided that the same do not
interfere, individually or in the aggregate, with the performance of Executive’s
duties and responsibilities hereunder. In the event that, during his employment
by the Company, the Executive desires to engage in other non-competitive outside
professional activities, not included on such list, Executive will first seek
written approval from the President and Chief Executive Officer and such
approval shall not be unreasonably withheld.

 



3

 

Section 4.           Compensation.

 

(a)           Base Salary. During the Term, in exchange for Executive’s
satisfactory performance of his duties and responsibilities Executive will
initially be paid a Base Salary at the rate of $305,000 per annum, payable in
accordance with the Company’s regular salary payment schedule and subject to
applicable taxes and withholdings. The Base Salary of the Executive for
subsequent years of this Agreement may be increased, decreased, or may stay the
same, depending on the Executive’s performance and the performance of the
Company.

 

(b)           Annual Bonus. In addition to Executive’s Base Salary, during the
Term, Executive will be eligible to earn an annual discretionary
performance-based bonus, with a target bonus opportunity equal to 35% of the
Base Salary. Performance metrics with respect to said bonus will be determined
by the Board or the compensation committee of the Board. Executive shall be
eligible for said bonus only if Executive is employed on the last day of the
performance period. Any earned annual bonus will be paid by March 15th of the
year following the year in which the applicable performance period ends.
Executive will not be entitled to a bonus under this Section 4(b) with respect
to the year 2015.

 

(c)           Equity Awards Generally. During the Term, Executive shall be
eligible to be granted equity awards by the Company, as determined by the Board
or the compensation committee of the Board. To the extent that the following
would not result in a violation of Code Section 409A, upon the consummation of a
Change of Control (as defined below), provided that the Date of Termination has
not occurred earlier, Executive shall be entitled to immediate and full
accelerated vesting of all equity awards granted to Executive by the Company
that are outstanding immediately prior to such Change of Control, without regard
to the vesting schedule set forth in any applicable plan or arrangement
governing such equity awards (provided that any equity awards that are subject
to the satisfaction of performance goals shall be deemed earned at not less than
target performance).

 

Section 5.           Executive Benefits.

 

During the Term, Executive shall be offered participation in health insurance
and other benefits provided generally to similarly situated executives of the
Company, subject to the terms, conditions and eligibility requirements of the
applicable benefit plans (which shall govern). Executive shall be eligible for
the same number of holidays and vacation days as well as any other benefits,
except those excluded herein, in each case, as are generally allowed to
similarly situated executives of the Company in accordance with the Company
policy as in effect from time to time. Nothing contained herein shall be
construed to limit the Company’s ability to amend, suspend, or terminate any
benefit plan or policy at any time without providing Executive notice, and the
right to do so is expressly reserved.

 

Section 6.           Reimbursement of Business Expenses.

 

During the Term, the Company shall reimburse Executive for documented,
out-of-pocket business expenses reasonably incurred by Executive in the course
of performing Executive’s duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, and subject to the Company’s requirements with respect to
reporting of such expenses.

 



4

 

Section 7.           Termination of Employment.

 

(a)           General. Executive’s employment with the Company shall terminate
upon the earliest to occur of: (i) Executive’s death, (ii) a termination by
reason of a Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason.
Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of payments) hereunder of any nonqualified deferred compensation
(within the meaning of Section 409A of the Code) upon a termination of
employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this provision as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of Executive’s ultimate “separation from service.”

 

(b)           Termination Due to Death or Disability. Executive’s employment
under this Agreement shall terminate automatically upon Executive’s death.
Executive’s employment may be terminated by the Company, in its sole discretion,
upon the occurrence of a Disability, with such termination to be effective upon
Executive’s receipt of written notice of such termination. In the event of
Executive’s termination as a result of his death or Disability, Executive or
Executive’s estate or beneficiaries, as the case may be, shall be entitled only
to the Accrued Obligations, and Executive shall have no further rights to or
interest in any compensation or any other benefits under this Agreement.

 

(c)           Termination by the Company with Cause.

 

(i)           The Company may terminate Executive’s employment at any time with
Cause, effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i), (ii), (v) or (vii) of the definition of Cause set forth in Section 1(e)
hereof, to the extent that such act or acts or failure or failures to act are
curable, Executive shall be given ten (10) days’ written notice by the Company
of its intention to terminate him with Cause, such notice to state the act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination with Cause is based, and such termination shall be
effective at the expiration of such ten (10) day notice period unless Executive
has fully cured such act or acts or failure or failures to act, to the Company’s
complete satisfaction.

 



5

 

(ii)         In the event that the Company terminates Executive’s employment
with Cause, Executive shall be entitled only to the Accrued Obligations
(disregarding, for this purpose, clauses (iii) and (iv) of Section 1(a)).
Following such termination of Executive’s employment with Cause, except as set
forth in this Section 7(c)(ii), Executive shall have no further rights to or
interest in any compensation or any other benefits under this Agreement. For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment by the Company with Cause shall be receipt of the Accrued Obligations
(disregarding, for this purpose, clauses (iii) and (iv) of Section 1(a)).

 

(iii)         If Executive is terminated for Cause, he shall not be entitled to
compensation for any accrued, but unused vacation days.

 

(d)           Termination by the Company without Cause. The Company may
terminate Executive’s employment at any time without Cause, given 60 days’
notice (or pay in lieu thereof). In the event that, during the Term, Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), he shall be eligible for the Accrued Obligations and, provided
that he fully executes (and does not revoke) the Release of Claims as described
in Section 7(g), Executive shall also be eligible for (i) Severance Benefits and
(ii) reimbursement for his (and his eligible dependents’) health care
continuation (COBRA) premiums for 12 months following such termination (provided
that (A) such COBRA benefits shall not be provided beyond the date on which
Executive obtains comparable coverage from a subsequent employer and (B) such
benefits shall not be provided to the extent that the Company determines that it
would result in any fine, penalty or tax on the Company or its subsidiaries for
being a discriminatory benefit) (the “COBRA Benefits”). Notwithstanding the
foregoing, the Severance Benefits and the COBRA Benefits shall immediately
terminate, and the Company shall have no further obligations to Executive with
respect thereto, and any Severance Benefits and COBRA Benefits that were
provided will be reimbursed or repaid promptly by Executive to the Company, in
the event that Executive breaches any provision of the Confidentiality and
Invention Assignment Agreement or the Release of Claims. Any such termination,
reimbursement or repayment of Severance Benefits or COBRA Benefits shall have no
effect on the Release of Claims or any of Executive’s post-employment
obligations to the Company. Following termination of Executive’s employment by
the Company without Cause, except as set forth in this Section 7(d) or Section
10, Executive shall have no further rights to any compensation or any other
benefits under this Agreement. For the avoidance of doubt, except as provided in
Section 10, Executive’s sole and exclusive remedy upon a termination of
employment by the Company without Cause shall be receipt of the Severance
Benefits and the COBRA Benefits, subject to his execution and non-revocation of
the Release of Claims, and the Accrued Obligations.

 

(e)           Termination by Executive with Good Reason. Executive may terminate
his employment with Good Reason by providing the Company ninety (90) days’
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within thirty (30) days after the occurrence of such event.
During such ninety (90) day notice period, the Company shall have a cure right
(if curable), and if not cured within such period, Executive’s termination will
be effective upon the expiration of such cure period, and in the event of such
termination during the Term, except as provided in Section 10, Executive shall
be entitled to the same payments and benefits as provided in Section 7(d) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits (and forfeiture and repayment) as described in Section
7(d) hereof. Following such termination of Executive’s employment by Executive
with Good Reason, except as set forth in this Section 7(e) or Section 10,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement. For the avoidance of doubt, except as provided in Section
10, Executive’s sole and exclusive remedy upon a termination of employment with
Good Reason shall be receipt of the Severance Benefits and the COBRA Benefits,
subject to his execution and non-revocation of the Release of Claims, and the
Accrued Obligations.

 



6

 

(f)           Termination by Executive without Good Reason. Executive may
terminate his employment without Good Reason by providing the Company ninety
(90) days’ written notice of such termination. In the event of a termination of
employment by Executive under this Section 7(f), Executive shall be entitled
only to the Accrued Obligations (disregarding, for this purpose, clauses (iii)
and (iv) of Section 1(a)). In the event of a termination of Executive’s
employment under this Section 7(f), the Company may, in its sole and absolute
discretion, by written notice, accelerate the Date of Termination without
changing the characterization of such termination as a termination by Executive
without Good Reason (and no severance pay, notice pay or pay in lieu of notice
or similar pay shall be owed to Executive). Following such termination of
Executive’s employment by Executive without Good Reason, Executive shall have no
further rights to or interest in any compensation or any other benefits under
this Agreement. If Executive terminates his employment without Good Reason, he
shall not be entitled to compensation for any accrued, but unused vacation days.
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment by Executive without Good Reason shall be receipt of
the Accrued Obligations (disregarding, for this purpose, clauses (iii) and (iv)
of Section 1(a)).

 

(g)           Release of Claims. Notwithstanding any provision herein to the
contrary, the provision of severance benefits pursuant to subsection (d) or (e)
of this Section 7 or Section 10 (other than the Accrued Obligations) shall be
conditioned upon Executive’s execution, delivery to the Company, and
non-revocation of the Release of Claims (and the expiration of any revocation
period contained in such Release of Claims), such that the Release of Claims
becomes effective, with all revocation periods having expired unexercised,
within sixty (60) days after the Date of Termination. If Executive fails to
execute the Release of Claims in such a timely manner, or timely revokes
Executive’s execution of the Release of Claims following its execution,
Executive shall not be entitled to any of the severance benefits under Sections
7(d), 7(e) or 10 (other than the Accrued Obligations). Notwithstanding the
foregoing, if such sixty (60) day period ends in a calendar year after the
calendar year in which Executive’s employment terminates, then, to the extent
required by Section 409A of the Code, any payment of any amount or provision of
any benefit under Sections 7(d), 7(e) or 10 or otherwise that would have been
made during the calendar year in which Executive’s employment terminates shall
instead be withheld and paid on the first payroll date in the calendar year
after the calendar year in which Executive’s employment terminates, after which
any remaining severance benefits shall thereafter be provided to Executive
according to the applicable schedule set forth herein as if no such delay had
occurred.

 

Section 8.           Confidentiality Agreement; Cooperation.

 

(a)           Confidentiality Agreement. Executive has entered into the
Confidentiality and Invention Assignment Agreement. The terms and conditions of
the Confidentiality Agreement are incorporated herein by reference and the
obligations and responsibilities set forth therein shall survive the termination
of Executive’s employment regardless of the reason for the termination. The
Confidentiality and Invention Assignment Agreement supersedes, in its entirety,
the Confidentiality Agreement between Executive and the Company dated October 9,
2015.

 



7

 

(b)           Litigation and Regulatory Cooperation. During and after
Executive’s employment, Executive shall cooperate fully with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company or any of its
subsidiaries which relate to events or occurrences that transpired while the
Company employed Executive, provided that the Executive will not have an
obligation under this paragraph with respect to any claim in which the Executive
has filed directly against the Company or related persons or entities or the
Company has filed directly against Executive. The Executive’s full cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company or any of its subsidiaries at mutually
convenient times. During and after Executive’s employment, Executive also shall
cooperate fully with the Company and its subsidiaries in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Executive was employed by the Company, provided that Executive
will not have any obligation under this paragraph with respect to any claim in
which Executive has filed directly against the Company or related persons or
entities or the Company has filed directly against Executive. The Company shall
reimburse Executive for any reasonable out-of-pocket expenses incurred in
connection with Executive’s performance of obligations pursuant to this Section
8(b).

 

Section 9.           Intentionally Omitted.

 

Section 10.         Termination In Connection With or Following a Change of
Control.

 

In the event that, during the Term, either (x) the Company terminates
Executive’s employment with the Company other than for Cause (but not due to
death or Disability) (a) within the sixty (60) day period prior to a Change of
Control, or (b) within the twelve (12) month period after a Change of Control or
(y) Executive terminates his employment with the Company for Good Reason within
twelve (12) months after a Change of Control (and pursuant to the notice and
cure periods set forth in Section 7(e)), then the Executive shall receive (i)
the Severance Benefits and (ii) the COBRA Benefits, and, to the extent the
following will not result in a violation of Code Section 409A, shall also be
entitled to immediate and full accelerated vesting of all equity awards received
by Executive from the Company or its parents that are outstanding as of the
effective date of such termination without regard for the vesting schedule set
forth in the terms of any applicable plan or arrangement governing such equity
awards (provided that any equity awards that are subject to the satisfaction of
performance goals shall be deemed earned at not less than target performance).
Notwithstanding anything herein to the contrary, the receipt of any severance
pay or benefits or acceleration of vesting pursuant to this Section 10 will be
subject to Executive signing and not revoking the Release of Claims in
accordance with Section 7(g). No severance pursuant to this Section 10 will be
paid or provided unless and until the Release of Claims becomes effective and
the revocation period has expired, and Executive has not exercised his
revocation, in accordance with Section 7(g). The receipt of any severance pay
and benefits pursuant to this Section 10 will also be subject to Executive not
violating the Confidentiality and Invention Assignment Agreement, returning all
Company property, and complying with the Release of Claims. In the event of
Executive’s breach of the Confidentiality and Invention Assignment Agreement or
the Release of Claims, all remaining severance payments and benefits will
immediately cease and all severance payments and benefits that were made will be
reimbursed and repaid promptly by Executive to the Company. In the event that
Executive becomes entitled to any payments or benefits under this Section 10,
Executive shall not receive any payments or benefits under Section 7. In
addition, upon a termination described in this Section 10, Executive shall be
entitled to receive the Accrued Obligations.

 



8

 

Section 11.           Change of Control. For purposes of this Agreement, a
“Change of Control” occurs when:

 

(i)          any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; provided, however; that sales
of equity or debt securities to investors primarily for capital-raising purposes
shall in no event be deemed a Change of Control;

 

(ii)         the date of the consummation of a merger or consolidation of the
Company with any other corporation or business entity that has been approved by
the stockholders of the Company, other than a merger or consolidation which
would result in the holders of voting securities of the Company outstanding
immediately prior thereto continuing to hold, directly or indirectly, more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation;

 

(iii)        the stockholders of the Company approve a plan of complete
liquidation of the Company; or

 

(iv)        there is a consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets.

 



9

 

Section 12.           Section 409A. This Agreement is intended to comply with,
or be exempt from, Code Section 409A (to the extent applicable) and the parties
hereto agree to interpret this Agreement in the least restrictive manner
consistent therewith. Without limiting the generality of the foregoing,
severance pay pursuant to Sections 7(d) or (e) or Section 10 constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
thus, to the extent of payments made from the date of termination of Executive’s
employment through March 15 of the calendar year following such termination,
such payments are intended to constitute “short-term deferral” under Section
1.409A-1(b)(4) of the Treasury Regulations. To the extent that severance
payments or benefits are made following said March 15, they are intended to be
payable upon an “involuntary separation from service” pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent permitted
by said provision. Notwithstanding any other provisions of this Agreement to the
contrary, if Executive is a “specified employee” within the meaning of Code
Section 409A and the regulations issued thereunder, and a payment or benefit
provided for in this Agreement or otherwise would be subject to additional tax
under Code Section 409A if such payment or benefit is paid within six (6) months
after Executive’s “separation from service” (within the meaning of Code Section
409A), then such payment or benefit shall not be paid (or commence) during the
six-month period immediately following Executive’s separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six-month period and which would have incurred such additional tax under Code
Section 409A shall instead be paid to Executive in a lump-sum cash payment on
the earlier of (i) the first regular payroll date of the seventh month following
Executive’s separation from service or (ii) the 10th business day following
Executive’s death (but not earlier than such payments otherwise would have been
made). In addition, no reimbursement or in-kind benefit shall be subject to
liquidation or exchange for another benefit and the amount available for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the amount available for reimbursement, or in-kind benefits to be
provided, in a subsequent calendar year. Any reimbursement to which Executive is
entitled hereunder shall be made no later than the last day of the calendar year
following the calendar year in which such expenses were incurred.
Notwithstanding anything herein to the contrary, neither the Company nor any of
its affiliates shall have any liability to Executive or to any other person or
entity if the payments and benefits provided in this Agreement that are intended
to be exempt from or compliant with Code Section 409A are not so exempt or
compliant.

 

Section 13.           Parachute Payment. In the event that (i) Executive becomes
entitled to any payments or benefits hereunder or otherwise from the Company or
any of its affiliates which constitute a “parachute payment” as defined in Code
Section 280G (the “Total Payments”) and (ii) Executive is subject to an excise
tax imposed under Code Section 4999 (the “Excise Tax”), then, if it would be
economically advantageous for Executive, the Total Payments shall be reduced by
an amount (including zero) that results in the receipt by Executive on an after
tax basis (including the applicable federal, state and local income taxes, and
the Excise Tax) of the greatest Total Payments, notwithstanding that some or all
of the portion of the Total Payments may be subject to the Excise Tax. Any such
reduction in payments and benefits shall be applied first against the latest
scheduled cash payments; then current cash payments; then any equity or equity
derivatives that are included under Code Section 280G at full value rather than
accelerated value with the highest value reduced first; then other non-cash or
non-equity based benefits will be reduced (in the order of latest scheduled
payments and benefits to earliest scheduled payments); and finally, any equity
or equity derivatives included under Code Section 280G at an accelerated value
(and not at full value) shall be reduced with the highest value reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24). All calculations hereunder shall be performed by a nationally recognized
independent accounting firm selected by the Company, with the full cost of such
firm being borne by the Company. Any determinations made by such firm shall be
final and binding on Executive and the Company.

 



10

 

Section 14.           Clawback. Notwithstanding anything herein to the contrary,
any equity-based or incentive compensation provided to Executive, including any
bonuses or equity awards provided pursuant to Sections 4(b) or 4(c) of this
Agreement, shall be subject to any “clawback” required by law or by any national
securities exchange on which the Company’s securities are listed, or to any
clawback or recoupment policy otherwise adopted by the Company from time to
time. For the avoidance of doubt, notwithstanding anything herein to the
contrary, in no event shall any reduction in the amount of compensation
ultimately provided to or retained by Executive on account of this Section 14
constitute an event pursuant to which Executive may terminate employment for
Good Reason or otherwise constitute a breach of this Agreement by the Company.

 

Section 15.           No Conflict with Existing Obligations. Executive
represents that his performance of all the terms of this Agreement and his
duties as an executive of the Company do not and will not breach any agreement
or obligation of any kind made prior to Executive’s employment by the Company,
including agreements or obligations Executive may have with prior employers or
entities for which Executive has provided services. Executive has not entered
into, and Executive agrees that Executive will not enter into, any agreement or
obligation, either written or oral, in conflict herewith.

 

Section 16.           Assignment. This Agreement for personal services shall not
be assigned by Executive. This Agreement will be binding upon and inure to the
benefit of any successor of the Company. Any such successor of the Company will
be deemed substituted for the Company under the terms of this Agreement for all
purposes. For this purpose, “successor” means any person, firm, corporation or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

 

Section 17.           Arbitration; WAIVER OF JURY TRIAL. In consideration of
Executive’s employment with the Company, the Company and Executive agree that
any and all controversies, claims, or disputes with anyone (including the
Company, Executive and any executive, officer, director, shareholder or benefit
plan of the Company in their capacity as such or otherwise) arising out of,
relating to, or resulting from Executive’s employment with the Company or the
termination of Executive’s employment with the Company, including any relating
to this Agreement, will be subject to binding arbitration. Disputes which
Executive and Company hereby agree to arbitrate, AND THEREBY AGREE TO WAIVE ANY
RIGHT TO A TRIAL BY JURY, include, but are not limited to, any statutory claims
under state or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Worker Adjustment and Retraining Notification Act,
the Family and Medical Leave Act, the New Jersey Law Against Discrimination, the
New Jersey Conscientious Executive Protection Act, the New Jersey Family Leave
Act, and any other federal, state or local discrimination, retaliation or
wrongful termination claims or other statutory or common law claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive. Executive and Company agree
that any arbitration will be administered by the American Arbitration
Association (“AAA”) and that a single neutral arbitrator will be selected in a
manner consistent with its National Rules for the Resolution of Employment
Disputes (the “Rules”). All arbitration fees and costs shall be shared equally
by the parties, but the parties shall be responsible for payment of their own
attorneys’ fees. Executive and Company agree that the arbitrator will administer
and conduct any arbitration in a manner consistent with the Rules.
Notwithstanding the foregoing, nothing herein shall limit or alter the Company’s
right to seek injunctive or other equitable relief in any court of competent
jurisdiction under (and as described in) the Confidentiality Agreement.

 



11

 

Section 18.           Voluntary Nature of Agreement. Executive acknowledges and
agrees that Executive is executing this Agreement voluntarily and without any
duress or undue influence by the Company or anyone else. Executive further
acknowledges and agrees that Executive has carefully read this Agreement and
that Executive has asked any questions needed for Executive to understand the
terms, consequences and binding effect of this Agreement and fully understands
it, including that Executive is WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.
Finally, Executive agrees that Executive has been provided an opportunity to
seek the advice of an attorney of Executive’s choice before signing this
Agreement.

 

Section 19.           Other.

 

(a)           Waiver of Breach. The waiver by the Company of a breach by
Executive of any provision of this Agreement or the Confidentiality and
Invention Assignment Agreement shall not operate or be construed as a waiver of
the Company’s rights with respect to any subsequent breach by the Executive.

 

(b)           Governing Law and Forum. This Agreement shall be construed and
administered in accordance with the laws of the State of New Jersey, exclusive
of its conflict of laws rules, and the parties hereto agree and stipulate that
this Agreement shall be deemed to have been entered into in the State of New
Jersey, regardless of where it was negotiated, implemented and/or executed.

 

(c)           Severability. In the event that any one or more of the provisions
of this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable, the remaining provisions of this Agreement shall be unimpaired,
and shall continue in full force and effect.

 

(d)           Construction. This Agreement shall be interpreted in accordance
with its plain meaning, and the rule that ambiguities shall be construed against
the drafter of the document shall not apply in connection with the construction
or interpretation hereof.

 

(e)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

(f)           Entire Agreement. This Agreement and the Confidentiality and
Invention Assignment Agreement contain the entire agreement and understanding of
the parties with respect to the subject matter hereof, and supersede all prior
or contemporaneous promises, understandings, or agreements, whether written or
oral (including, without limitation, the offer letter between the Company and
Executive, dated October 12, 2015) relating to the subject matter hereof. This
Agreement may not be changed orally, but only by an agreement in writing, signed
by both parties.

 



12

 

(g)           Survivorship. The provisions of Sections 1, 7(d), 7(e) and 7(g)
and Sections 8 through 19 shall survive the termination of Executive’s
employment with the Company and this Agreement.

 

[Remainder of Page Intentionally Left Blank]


 



13

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

  EDGE THERAPEUTICS, INC.         Date: 10/26/2015           /s/ Brian A.
Leuthner   By: Brian A. Leuthner   Title: President and Chief Executive Officer
          EXECUTIVE         Date: 10/26/2015           /s/ W. Bradford
Middlekauff   W. Bradford Middlekauff, Esq.



14

 

EXHIBIT A

 

Confidentiality and Invention Assignment Agreement

 



15

 

EXHIBIT B

 

Outside Activities

 

1.Board of Directors of ProteoDesign S.L.



2.Board of Trustees of State YMCA of Michigan



3.Advisory Board of YMCA Camp Hayo-Went-Ha



4.Executive Committee of Yale Law School

 



16

 

